In an action alleging a violation of the terms of a written assignment, the defendants appeal from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated September 30, 1985, as denied their motions for summary judgment, and the plaintiff cross-appeals, as limited by his brief, from so much of the same order as denied his cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
In view of the existence of mixed questions of law and fact, Special Term properly denied the motions and cross motion for summary judgment. Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.